Title: To James Madison from Albert Gallatin, 17 December 1811
From: Gallatin, Albert
To: Madison, James


Dear Sir
17 Decer. 1811
I enclose a statement of the regular force in Canada (Quebec excepted) transmitted to me yesterday by Mr Astor, which I believe may be relied upon.
From another quarter the garrison at Quebec has been stated at about 3000 effective men; but this last statement is conjecture.
The militia most likely to be embodied & disposed to resist is that of the settlements along the river St Lawrence from Montreal up to Kingston on Lake Ontario. Below all is French and neutral. Above, the population is principally american & friendly. Respectfully
Albert Gallatin
 
[Enclosure]
Memorandum of British regular force in Canada furnished by —. —.


Province of Upper Canada
}
the 41st regiment distributed as followeth viz.




York, near outlet of Lake Ontario
100



Niagara (Fort George)
400



Fort Malden, near Detroit
150



St Joseph, on Lake Huron near Michilk.
 70





720



Province of Lower Canada vizt.




Montreal and vicinity, including a company at St. John’s, the  regiment
 780



Total from Montreal inclusive upwards
1,500



Three rivers, half a regiment detached from Quebec
 350




1850



Quebec—not stated.




